DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a filament for 3D modeling, classified in B33Y70/00.
II. Claim 10, drawn to a three-dimensional modeled article, classified in B33Y80/00.
III. Claim 11, drawn to a three-dimensional modeling method, classified in B33Y10/00.
IV. Claim 12, drawn to a three-dimensional modeling apparatus, classified in B33Y30/00.

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  
glue/adhesive and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Therefore, inventions of Groups I and II are properly restrictable.

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case the process for using the product as claimed can be practiced with another and materially different product.  The method of use of a filament of claim 11 of Group III need not be practiced on the filament possessing the characteristics as recited in independent claim 1 and may be performed using a homopolymeric filament.
Furthermore, the product as claimed can be used in a materially different process of using that product.  The product as claimed in independent claim 1 of Group I can be used as an adhesive material and need not be heated or discharged onto a discharge target body/substrate.
Therefore, inventions of Groups I and III are properly restrictable.

Inventions I and IV are directed to related additive manufacturing. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
can have a materially different design, mode of operation, function or effect.  Since the filament of independent claim 1 of Group I requires two or more kinds of resins, a fiber, combatibilizing agent and sea island structure not present in the apparatus of claim 12 of Group IV, the filament – the intermediate product – has a different design, mode of operation, function or effect. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Therefore, the inventions of Groups I and IV are properly restrictable.

Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, the process of Group III as claimed can be used to make another and materially different product from the product of independent claim 10 of Group II.  The method claim does not require the formation of granular materials formed by some of the island parts coalesced together are present in a dotted manner as recited in independent claim 10 of Group II.
Furthermore, the product as claimed can be made by another and materially different process, such as injection molding.
Therefore, the inventions of Groups II and III are properly restrictable.

Inventions IV and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for 
In this case the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product.  The apparatus of independent claim 12 of Group IV need not make the product of independent claim 10 of Group II.  The heating unit and discharge unit need not operate on the filament of claim one and can operate on a homopolymeric filament to create a materially different product.
Furthermore, the product as claimed can be made by another and materially different apparatus, such as an injection molding apparatus.
Therefore, inventions of Groups II and IV are properly restrictable.

Inventions III and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case the process as claimed, the method of independent claim 11 of Group III can be practiced by another and materially different apparatus or by hand.  The object formed, the laminate could be made by milling or by hand.
Furthermore, the apparatus as claimed can be used to practice another and materially different process. The apparatus of independent claim 12 of Group IV can be used to practice another and materially different process because the heating unit and discharge unit need not heat the filament of claim 1 in performing its functions, it could heat another and substantially different filament or simply heat air and practice a different process.
Therefore, inventions of Groups III and IV are properly restrictable. 

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 

A telephone call was made to Atty. Joel Armstrong on 12/28/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/GUY F MONGELLI/Patent Examiner, Art Unit 1743